Supreme Court of the United States
                               Office of the Clerk
                           Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                   January 16, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Jason Shawn-Michael Bookman
              v. Texas
              No. 14-838
              (Your No. WR-79,801-01)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
January 13, 2015 and placed on the docket January 16, 2015 as No. 14-838.




                                        Sincerely,

                                        Scott S. Harris, Clerk




                                         icob C. Travers
                                           se Analyst




                                                              RECEIVED IN
                                                        C0URT0F CRIMINAL APPEALS

                                                              JAN 20 2015

                                                           Abel Acosta, Clerk